Citation Nr: 0844903	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
June 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  By a May 2005 rating decision, the RO denied service 
connection for hypertension; the veteran did not appeal the 
denial.  

2.  The evidence received since the May 2005 rating decision 
is either cumulative or redundant; it does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for hypertension.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.302, 20.1103 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007)) has changed 
the standard for processing veterans' claims.  The VCAA has 
left intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  This is required before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f).  See also Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1343 
(Fed. Cir. 2003) (PVA) (without the introduction of new and 
material evidence, VA not required to provide a medical 
examination or opinion).  

Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised in accordance with provisions of the 
VCAA in June 2006, months before the RO's initial unfavorable 
decision on the claim.  The notification included the 
requirement that new and material evidence be received in 
order to reopen a claim, and provided the veteran with the 
definitions of the terms "new" and "material."  See Kent 
v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Some diseases, including hypertension, may be 
service connected if they became manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran was denied service connection for hypertension in 
a rating decision dated in May 2005.  Notice of the denial 
was sent to the veteran on May 17, 2005.  The claim was 
denied because there was no credible medical evidence either 
of a nexus between the veteran's currently diagnosed 
hypertension and his military service, or that the veteran's 
hypertension had become manifest to a degree of 10 percent or 
more within the one-year presumptive period.  The veteran did 
not file a notice of disagreement (NOD).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
perfected within one year of the notice of decision, or 
within 60 days of the issuance of the SOC.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Because the veteran did not appeal the RO's May 2005 denial 
of service connection for hypertension, the decision became 
final on May 17, 2006, one year after notification of the 
decision.  The veteran's most recent claim for service 
connection for hypertension, received on June 23, 2006, 
cannot constitute a NOD as to the May 2005 denial of service 
connection because it was received more than one year after 
the RO's notification of denial of the claim.  

The claim of service connection for hypertension may be 
reopened only if new and material evidence is presented with 
respect to that claim.  Because the May 2005 denial of 
service connection for hypertension was based on the absence 
of evidence of either a nexus between the veteran's current 
hypertension and his military service, or evidence that his 
hypertension became manifest to a degree of 10 percent or 
more within the one-year presumptive period, any new evidence 
must relate to one of these unestablished facts in order to 
be considered material and thus warrant reopening the claim.  

The relevant evidence of record at the time of the May 2005 
denial of service connection consisted of the veteran's 
service medical records (SMRs) and additional private medical 
records.  The SMRs contained no evidence of complaints or 
treatment related to hypertension.  The report of the 
veteran's separation examination in May 1972 revealed no 
hypertensive abnormality, and the veteran reported no history 
of high or low blood pressure.  

Also of record were private treatment notes from the Richland 
Memorial Hospital from 1998, and from Rice Creek Family 
Medicine for 2004 and 2005, none of which is related to the 
hypertension service connection claim.  

The relevant evidence received since the January 2005 denial 
of service connection consists of VA treatment records for 
2005, additional treatment records from Rice Creek Family 
Medicine for April through June 2006, and treatment reports 
from Palmetto Baptist Medical Center for February through 
June 2006.  Also new to the record are copies of the 
veteran's service personnel records, statements from the 
veteran in support of his claim, and the transcript of a 
Board hearing before the undersigned Veterans Law Judge.  

While the newly received medical records show that the 
veteran currently suffers from hypertension, that fact is 
cumulative and redundant of evidence previously of record.  
Further, none of those records relates to a nexus between the 
veteran's current hypertension and his military service; nor 
does any record contain evidence that his hypertension became 
manifest to a degree of 10 percent or more within the one-
year presumptive period.  Therefore, none of the newly 
received medical treatment records is material to the issue 
of reopening the previously denied claim.  Similarly, neither 
the newly received service personnel records nor the 
statements in support of the claim provide credible evidence 
of a nexus or that his hypertension became manifest to a 
degree of 10 percent or more within the presumptive period.  

In testimony at his hearing, the veteran asserted that one of 
his VA treating physicians had told him that his hypertension 
was probably related to his exposure to Agent Orange in 
Vietnam and to his service-connected post-traumatic stress 
disorder (PTSD).  The veteran's representative therefore 
acknowledged that the new and material evidence that the 
veteran needed to submit was probably going to be a letter 
from the doctor who told the veteran that his hypertension 
was probably related to his exposure to Agent Orange and his 
PTSD.  The veteran requested that the record be kept open for 
an additional 30 days in order that new medical evidence 
could be obtained and submitted.  To date, more than 60 days 
after the date of the hearing, the only additional evidence 
received has been VA treatment records related to the 
veteran's PTSD, none of which suggests a link between the 
veteran's hypertension and his PTSD or exposure to Agent 
Orange.  There is no letter from the veteran's treating 
physician.  

Having reviewed all of the evidence received since the RO's 
May 2005 denial of service connection for hypertension, the 
Board finds that there is newly received evidence that was 
not previously of record, but also finds that none of it is 
material to whether the veteran's hypertension is related to 
his military service.  Thus, the new evidence is not "new 
and material" because it does not, by itself or when 
considered with previous evidence of record, relate to the 
unestablished fact necessary to substantiate this claim.  New 
and material evidence has not been received.  

The Board acknowledges the veteran's contention that he has 
hypertension that is related to his military service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  
Consequently, the veteran's own lay assertions as to the 
etiology of his hypertension have no probative value, and 
therefore are not new and material evidence.  


ORDER

New and material evidence having not been received to reopen 
the veteran's claim of service connection for hypertension, 
the application to reopen is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


